Citation Nr: 1119854	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral pes planus with ankle inversion.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for type II diabetes mellitus.

6.  Entitlement to service connection for nausea, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had verified active duty for training in the Army Reserve from August 1987 to February 1988, and he served on active duty in the Navy from December 1990 to May 1991.  He also appears to have had additional service in the Naval Reserve with periods of active duty for training and/or inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 1993 and June 2004 RO rating decisions.  In the December 1993 rating decision, the RO originally denied entitlement to service connection for bilateral flat feet.  In a November 1995 notice letter regarding a supplemental statement of the case addressing entitlement to service connection for bilateral flat feet, the RO in essence indicated that the Veteran had perfected an appeal on the original denial of service connection for that disability in the December 1993 rating decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives its objection to the timeliness of a Substantive Appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, the Board will review this claim on a de novo basis.

The issue of entitlement to service connection for erectile dysfunction as secondary to the service-connected hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The present Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis and the issue of entitlement to service connection for headaches, to include as due to an undiagnosed illness.  The issues of the merits of the claims for entitlement to service connection for sinusitis, for bilateral pes planus with ankle inversion, for a low back disability, and for type II diabetes mellitus, as well as the issues of entitlement to service connection for nausea, to include as due to an undiagnosed illness; joint pain, to include as due to an undiagnosed illness; and for fatigue, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for chronic sinusitis in November 1995, and the Veteran did not appeal.

2.  Evidence received since then includes some evidence which is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim of service connection for sinusitis, and raises a reasonable possibility of substantiating that claim.

3.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War.

4.  The competent and probative evidence of record shows that the Veteran has an undiagnosed illness that is manifested by a symptom of headaches and that the headaches are manifested by at least characteristic prostrating attacks averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  The November 1995 RO decision that denied service connection for chronic sinusitis is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen a claim for service connection for sinusitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  Headaches were incurred as a result of service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claim of service connection for sinusitis and remands it for further development, and grants the claim of service connection for headaches, to include as due to an undiagnosed illness.  As such, no discussion of VA's duties to notify and assist is necessary.

I.  Sinusitis

Analysis

A decision of the Board and unappealed RO decisions are final, with the exception that a claim may be reviewed if new and material evidence is submitted.  If the claim is reopened, it will be reviewed based on all the evidence of record.  38 U.S.C.A. § 5108, 7104, 7105 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO denied service connection for chronic sinusitis in November 1995.  This decision was not appealed and is considered final.  38 U.S.C.A. § 7105.

The evidence considered at the time of the November 1995 RO decision included the Veteran's service medical records; post-service private treatment report showing a diagnosis of sinusitis; and a statement attributing his sinusitis to his Persian Gulf service.  The RO denied service connection for chronic sinusitis on the basis that it was not incurred in service because the service treatment records did not show any findings regarding the claimed disability.

The evidence received since the November 1995 RO decision includes additional private treatment records; VA treatment records; VA examination reports; and statements from the Veteran and his representative.

At an April 2004 VA examination, the Veteran reported that around 1991, he started noticing some congestion of his nose and an achy sensation in the sinus areas.  In a March 2005 VA Form 9, the representative reported the Veteran's contention that he was treated for sinus symptomatology during his Persian Gulf service.  The Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disability.  Lay statements may also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

That evidence is new, and does bear directly on the question of whether the Veteran's sinusitis was incurred in or aggravated by service.  In the Board's opinion, this evidence provides a more complete picture of the Veteran's disability and its origin, and, thus, is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.  As such, it is considered new and material, and the claim is reopened.  The Board notes that such action does not constitute a favorable or unfavorable determination of the underlying claim; rather, the reopened claim is being remanded for additional development, as described below.

II.  Headaches

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving headaches.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Under Diagnostic Code 8100, the following levels of disability are included:

50 % with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability;

30 % with characteristic prostrating attacks occurring on an average of once per month over the last several months;

10 % with characteristic prostrating attacks averaging one in two months over the last several months;

0 % with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010). 

The Veteran served on active duty in Southwest Asia during the Persian Gulf War.  A review of the medical evidence shows an undiagnosed illness manifested by tension headaches.  The April 2004 and June 2009 VA examiner diagnosed tension headaches, rather than a clinical diagnosis such as migraine headaches.  The Board finds that the veteran has a qualifying chronic disability for purposes of 38 C.F.R. § 3.317(a)(2)(i)(B)(2).  The medical evidence reflects that there is objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The medical evidence also shows that the disability has existed for six months or more.  At the April 2004 VA examination, the Veteran reported that he has headaches twice a week lasting for about 20 minutes for which he takes analgesics for them as necessary.  Although the claimant denied any other symptoms, such as double vision and vomiting, the Board finds that the evidence is equipoise as to whether the headaches are manifested by at least characteristic prostrating attacks averaging one in two months over the last several months.  Therefore, the evidence shows that the disorder manifested by tension headaches has become manifest to a degree of 10 percent or more not later than December 31, 2011.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Although the Veteran denied any history of frequent or severe headaches at March 1996 and October 1999 Naval Reserve examinations, he reported in a July 1993 claim that his headaches began in July 1992 and at the April 2004 VA examination he indicated that his headaches started in 1990 during his Persian Gulf War service.  The Board finds no basis for concluding that these lay contentions as to headaches are anything less than credible.

In summary, the Board finds that service connection for headaches is warranted, in view of both 38 C.F.R. §§ 3.303 and 3.317.  The claim is accordingly granted in full.


ORDER

New and material evidence having been submitted, the claim for service connection for sinusitis is reopened; to this extent only, the appeal is granted.

Service connection for headaches is granted.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As for his bilateral pes planus with ankle inversion, an August 1993 response from the service department indicates that a search for his complete service treatment records during his verified active duty for training in the Army Reserve from August 1987 to February 1988 was not made.  On remand, an attempt to obtain a complete set of service treatment records from this period of service should be made.  Also, the Veteran has not been given proper notice as to the specific evidence necessary to grant his claim for service connection on de novo basis.  The Board notes that the previous correspondence referred to the need to submit new and material evidence.  On remand, the Veteran should be so notified.

Moreover, the Board notes that the Veteran has also not been afforded a VA examination with an etiology opinion after a review of the entire claims folder as to his claims for service connection for sinusitis and bilateral pes planus with ankle inversion.  Such an examination should also be accomplished on remand.  38 C.F.R. § 3.159(c)(4).

In the December 2008 remand, the Board observed that the Veteran had additional service in the Naval Reserves and that the dates of such service had not been verified.  The Board observes that such information would affect all of his service connection claims.  In June 2009, the service department verified the Veteran's service with the Army Reserves, but not the Naval Reserves.  The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Another attempt should be made to verify the Veteran's periods of active duty for training and inactive duty training with the Naval Reserve.

In a January 2009 statement, the Veteran reported that he has received treatment at the VA Medical Center (VAMC) in Birmingham, Alabama.  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following:

1.  Send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a) that: (1) notifies him of the evidence and information necessary to grant the claim for service connection for pes planus with ankle inversion and (2) notifies him of what specific evidence would be required to substantiate the element or elements needed for service connection (i.e., an opinion showing his preexisting pes planus with ankle inversion was aggravated by his periods of active service, to an event or injury in service, or to a service-connected disability).  Ask the Veteran to identify all treatment for pes planus since February 1988 and all treatment for a low back disability, type II diabetes mellitus, sinusitis, nausea, joint pain, and fatigue since May 1991.  Obtain all identified records and associate them with the Veteran's claims file.

2.  Obtain all records from the Birmingham VAMC dated since February 1988 and associate them with the Veteran's claims file.

3.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all of the Veteran's periods of active duty for training and inactive duty training in the Naval Reserve. Also request that a search be conducted for all medical records pertaining to the Veteran during his Army Reserve service from August 1987 to February 1988.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

4.  Schedule the Veteran for a VA medical examination, conducted by an appropriate examiner, to determine the nature and etiology of his claimed sinusitis and bilateral pes planus with ankle inversion.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed sinusitis is etiologically related to the Veteran's verified periods of service, including any verified periods of active duty training.   The examiner should also provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not  that any diagnosed pes planus with ankle inversion underwent an increase in severity beyond its natural progression by the Veteran's verified periods of service, including any verified periods of active duty training.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

5.  The examination report should then be reviewed to ensure that all requested information is included in the report.  If there are any deficiencies, the examination report must be returned to the examiner for completion.

6.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the claims for entitlement to service connection for pes planus with ankle inversion on a de novo basis, for entitlement to service connection for sinusitis on a de novo basis; for entitlement to service connection for a low back disability; entitlement to service connection for type II diabetes mellitus; entitlement to service connection for nausea, to include as due to an undiagnosed illness; entitlement to service connection for joint pain, to include as due to an undiagnosed illness; and entitlement to service connection for fatigue, to include as due to an undiagnosed illness.  If any of the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


